Title: To James Madison from Thomas Jefferson, 16 March 1806
From: Jefferson, Thomas
To: Madison, James


                    
                        Mar. 16. 06.
                    
                    Th: Jefferson submits to the heads of departments the papers in the case of the Louisiana Commrs. with the Attorney General’s opinion. He prays them to give him their separate opinions on the subject, & to hand on the papers with this note, from the one to the other, to be finally returned to Th:J.
                